Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said hopper".  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant meant to say “said dry hopper”. Clarification is required.
Claims 10 and 17, recites “wherein said dry hopper has a greater height than said wet flume”. It is unclear to the examiner what applicant trying to claim with respect to height difference between dry hopper and wet flume. Clarification is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matt (WO 2020047131).
Regarding claim-1, Matt discloses an aggregate processing plant having first and second configurations (multiple configuration [0043]) (Check: Abstract; Fig.1-28; [0032-0059]), the plant comprising: 
a vibratory screen (120, Fig.1-2) having at least first and second decks (three deck vibratory screen, [0033], [0039])); 
a frame (800, Fig.1-2) operably supporting said vibratory screen ([0032]), 
said frame (800) having a first set of mounting openings (one or more slots) and a second set of mounting openings (one or more slots), 
said first set of mounting openings attachable to a wet flume (600, Fig.7-9) beneath said vibratory screen (120) in the first configuration ([0037], [0043])), said second set of mounting openings attachable to a dry hopper (300, Fig.1-2, 5) beneath said vibratory screen (120) in the second configuration ([0032], [0043]).
Regarding claim-2, Matt discloses wherein said dry hopper (300) comprises a first sidewall (i.e. left-side Fig.5-6) removably mounted to a first subset of said second set of mounting openings (See Fig.5-6, [0034]).
Regarding claim-3, Matt discloses wherein said dry hopper (300) comprises a plurality of crossmembers, said crossmembers each having a first end and a second end, said first ends being removably attached to said first sidewall (See Fig.5-6, [0034]).  
Regarding claim-4, Matt discloses wherein said dry hopper comprises a second sidewall (i.e. Right-side Fig.5), said second sidewall being removably attached to said second ends of said crossmembers (See Fig.5-6, [0034]).
Regarding claim-5, Matt discloses wherein said second sidewall is removably attached to a second subset of said second set of mounting openings (See Fig.5-6, [0034]).
Regarding claim-6, Matt discloses wherein said frame (800) comprises a plurality of angled supports (See Cross beams Fig.1, 3) disposed to support the dry hopper (300), said angled supports not contacting said wet flume in the first configuration ([0043]).
Regarding claim-7, Matt discloses wherein said frame (800) comprises a plurality of angled supports (See Cross beams Fig.1, 3) disposed to support the dry hopper (300), said angled supports not contacting the wet flume in the first configuration ([0043]). Moreover, dry hopper is optionally supported by lower surfaces 814 in operation and/or during installation and/or or removal [0034]).
Regarding claim-8, Matt discloses wherein said frame comprises first and second supports configured to removably support a conveyor (190, Fig.2) beneath the vibratory screen (120) ([0036], Fig.2).
Regarding claim-9, Matt discloses wherein said conveyor (190) is disposed immediately below said dry hopper in said second configuration ([0036], Fig.2).
Regarding claim-10, Matt discloses wherein said dry hopper (300) has a greater height than said wet flume (600) (Fig.2, 5 for dry Hopper and Fig.7-8 for wet flume).
Regarding claim-11, Matt implicitly discloses wherein said frame comprises first and second slide tracks configured to slidingly support said conveyor beneath the vibratory screen. Since various configurations of aggregate processing plants may be assembled by selectively installing (e.g., by sliding) the dry hopper 300, the flume 600, or the split wet flume 700 into the frame 800, [0043] and in some embodiments, a conveyor 190 or other device is disposed below the dry hopper 300 [0036] therefore the frame must have slide tracks to install/remove conveyor from the aggregated processing plant.
Regarding claim-12, Matt discloses wherein said vibratory screen is reconfigurable by installing one of a plurality of chute assemblies (200, Fig.1-3; [0033]).
Regarding claim-13, Matt discloses wherein said vibratory screen (120) is reconfigurable by installing one of a plurality of inlet hoppers (110, Fig.2; [0032]).
Regarding claim-15, Matt discloses an aggregate processing plant having first and second configurations (multiple configuration [0043]) (Check: Abstract; Fig.1-28; [0032-0059]), the plant comprising: 
a vibratory screen (120, Fig.1-2); 
a frame (800, Fig.1-2) operably supporting said vibratory screen, said frame configured to alternately support a wet flume (600, Fig.7-9) beneath said vibratory screen in the first configuration and a dry hopper (300, Fig.1-2, 5) beneath said vibratory screen in the second configuration (various configurations of aggregate processing plants may be assembled by selectively installing (e.g., by sliding) the dry hopper 300, the flume 600, or the split wet flume 700 into the frame 800, [0043]), wherein said frame comprises first and second supports configured to removably support a conveyor (190, Fig.2) beneath the vibratory screen (in some embodiments, a conveyor 190 or other device is disposed below the dry hopper 300 [0036]).
Regarding claim-16, Matt discloses wherein said conveyor (190, Fig.2) is disposed immediately below said dry hopper in said second configuration ([0036], [0043]).
Regarding claim-17, Matt discloses wherein said dry hopper (300) has a greater height than said wet flume (600) (Fig.2, 5 for dry Hopper and Fig.7-8 for wet flume)
Regarding claim-18, Matt discloses wherein said frame comprises a plurality of angled supports (See Cross beams Fig.1, 3) disposed to support said hopper (300), said angled supports not contacting said wet flume in the first configuration ([0043]). Moreover, dry hopper is optionally supported by lower surfaces 814 in operation and/or during installation and/or or removal [0034]).
Regarding claim-19, Matt discloses a method of reconfiguring an aggregate processing plant having a vibratory screen from a wet configuration ([0008]) to a dry configuration ([0002]) (multiple configuration [0043]) (Check: Abstract; Fig.1-28; [0032-0059]), the method comprising: 
removing a plurality of fasteners (slidable mechanism used for installation/removal) from a plurality of associated mounting openings (slots) in order to separate a wet flume (600) from a frame (800) at a location beneath said vibratory screen (120); 
moving said wet flume (600) away from said frame (800); and 
attaching a dry hopper (300) to said frame beneath said vibratory screen (120) a using at least a subset of said plurality of mounting openings (Slots) (See Abstract; [0043]).
Regarding claim-20, Matt discloses further comprising: slidingly receiving a conveyor (190, Fig.2) beneath said dry hopper (300) ([0036]). Since various configurations of aggregate processing plants may be assembled by selectively installing (e.g., by sliding) the dry hopper 300, the flume 600, or the split wet flume 700 into the frame 800, [0043] and in some embodiments, a conveyor 190 or other device is disposed below the dry hopper 300 [0036] therefore the frame must have slide tracks to install/remove conveyor from the aggregated processing plant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matt (WO 2020047131) in view of Scott (US 20190126173).
Regarding claim-14, Matt does teaches wherein said vibratory screen (120, Fig.2) is reconfigurable by installing or removing a water system having a plurality of water injection elements. It is just a mere of design and constructional detail of an apparatus in which installing and removing the water system from vibratory screen is an obvious design choice and can easily construed by the skilled person in the art.
Matt lacks a water system having a plurality of water injection elements. 
Scott discloses an aggregated processing/separating vibratory screen (16, Fig.1) and, also teaches a water system (Fig.1-2) having a plurality of water injection elements (plurality of manifolds 18 each including a plurality of spray nozzles 20, Fig.1-2, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Matt’s vibratory screen with the water system having a plurality of water injection elements as taught by Scott for purpose of substantially uniformly covering the vibratory screen and collective to wash fines from the aggregate material during the separation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                               

/MA/Examiner, Art Unit 3651